Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 05/28/2020 is duly acknowledged.
Claims 1-14 and new claims 15-23 (as amended/presented on 04/05/2018) are currently pending in this application.
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Election/Restrictions
Applicant’s election of species 1 of “Lactobacillus johnsonii”, species 2 of “moisturizer”, and species 3 of “lotion” reading on claims 1-23 in the reply filed on 04/05/2020 (see remarks, page 2, in particular) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and did not specifically state whether the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
It is noted that upon further considerations and search, the species election requirements for species 2 and 3 (i.e. claims 9-10, and claims 12-13), as previously made by the examiner, has been withdrawn. All species from claims 9, 10, 12 and 13 have been re-joined, and examined hereinafter.
species 1 for various types of lactic acid bacteria (i.e. claims 3-6 and 15) is still deemed proper, and has not been re-joined. 
Therefore, instant claims 1-23 have been examined for the elected species of “Lactobacillus johnsonii”, for “A method of treating a dermatological disease”, hereinafter.
Priority
This application is a 371 national stage filing of a PCT/EP2016/074065 (filed on 10/07/2016) which claims priority from US provisional applications 62/340,266 (filed on 05/23/2016) and 62/238,244 (filed on 10/07/2015).
Claim Objections
1.	Claims 3-6 and 15 (as presented) are objected to because of the following informalities: claims recite the biological names of a number of different types of lactic acid bacteria (LAB).  Applicants are requested to recite the genus-species of the bacteria in either italicized or underlined form (for instance “Lactobacillus johnsonii”) to conform to the standard scientific norms and literature.  Appropriate corrections are requested.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-18 and 21-22 (as amended/presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur et al (US 2014/0079677 A1; cited in applicant’s IDS dated 04/05/2018).
Claim 1 is directed to “A method of treating a dematological disease, the method comprising administering an effective amount of a composition comprising at least one lactic acid bacteria in an acceptable carrier, to an individual subject in need thereof.” (it is noted that the elected species of lactic acid bacteria is “Lactobacillus johnsonii”; see also applicant’s non-limiting definition of term “dermatological disease” on specification, page 9, 1st paragraph; see also general guidance provided by applicant for the term “therapeutically effective amount” on page 9, 2nd paragraph).
See also limitations of dependent claims 2-13, 15-18 and 21-22, as presented.
Baur et al (March 2014), while teaching pharmaceutical and cosmetic compositions and their method use comprising bacterial agents that stabilize and/or regulate the cutaneous ecosystem of mammals by acting as anti-adhesive agents to skin pathogens (see abstract, Summary of the invention, [0011]-[0015], Examples 4-10, and claims 1-3, in particular), disclose a method for treating skin disorders (i.e. dermatological diseases) including superinfected atopic dermatitis, impetigo-based eczema, etc., comprising administering to a subject in need a composition comprising an effective amount of 1% by weight (such as comprising 10 x 108 to 10 x 1012 cfu/g equivalent; see claims 1-3, for instance; or an amount of 0.5% to 3% by weight of lyophilisate containing 10 x 108 to 10 x 1012 cfu/g equivalent of Lactobacillus johnsonii CNCM I-1225; see Example 5 for body lotion, for instance)  deactivated Lactobacillus johnsonii CNCM I-1225 (or made non-replicating using heat inactivation at about 90 degree C Lactobacillus johnsonii La1 NCC 533 deposited under Budapest treaty as CNCM I-1225 in a carrier such as PBS buffer (see [0018]-[0019], Example 4, for instance; reads on limitations of instant claims 1-7, 9, 12 and 15-18); wherein the pharmaceutical compositions can comprise emollients and/or moisturizing agents (such as 0.75% to 5% by weight of glycerol, PEG400, etc.; see [0059], and Examples 7-10, for instance; reads on instant claims 21-22), and can be formulated as topical formulations such as in the form of gels, lotions, washes, sprays, etc. (see [0053]-[0055], for instance; reads on limitations of instant claims 9-13).  Baur et al also disclose the fact that the topical composition comprising the deactivated Lactobacillus johnsonii NCC 533 at 1% by wt. was able to inhibit the growth of pathogenic bacteria significantly (see Table 6, [00140]-[0141], for instance) showing superior antibacterial activity of the product upon topical administration. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-23 (as amended/presented) are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al (US 2014/0079677 A1; cited in applicant’s IDS dated 04/05/2018) in view of Petit et al (WO 2010/130662 A1; cited in applicant’s IDS dated 04/05/2018).
Claim 1 is directed to “A method of treating a dematological disease, the method comprising administering an effective amount of a composition comprising at least one lactic acid bacteria in an acceptable carrier, to an individual subject in need thereof.” (it is noted that the elected species of lactic acid bacteria is “Lactobacillus johnsonii”; see also applicant’s non-limiting definition of term “dermatological disease” on specification, page 9, 1st paragraph; see also general guidance provided by applicant for the term “therapeutically effective amount” on page 9, 2nd paragraph)
Claim 14 is directed to “The claim 1, wherein the method treats atopic dermatitis by boosting 
See also limitations of dependent claims 2-13 and new claims 15-23, as currently presented by the applicant.
Baur et al (March 2014), while teaching pharmaceutical and cosmetic compositions and their method use comprising bacterial agents that stabilize and/or regulate the cutaneous ecosystem of mammals by acting as anti-adhesive agents to skin pathogens (see abstract, atopic dermatitis, impetigo-based eczema, etc., comprising administering to a subject in need a composition comprising an effective amount of 1% by weight (such as comprising 10 x 108 to 10 x 1012 cfu/g equivalent; see claims 1-3, for instance; or an amount of 0.5% to 3% by weight of lyophilisate containing 10 x 108 to 10 x 1012 cfu/g equivalent of Lactobacillus johnsonii CNCM I-1225; see Example 5 for body lotion, for instance)  deactivated Lactobacillus johnsonii CNCM I-1225 (or made non-replicating using heat inactivation at about 90 degree C for about 2 hours; see [0048], [0050], for instance), which is the same as Lactobacillus johnsonii La1 NCC 533 deposited under Budapest treaty as CNCM I-1225 in a carrier such as PBS buffer (see [0018]-[0019], Example 4, for instance; reads on limitations of instant claims 1-7, 9, 12 and 15-18); wherein the pharmaceutical compositions can comprise emollients and/or moisturizing agents (such as 0.75% to 5% by weight of glycerol, PEG400, etc.; see [0059], and Examples 7-10, for instance; reads on instant claims 21-22), and can be formulated as topical formulations such as in the form of gels, lotions, washes, sprays, etc. (see [0053]-[0055], for instance; reads on limitations of instant claims 9-13).  Baur et al also disclose the fact that the topical composition comprising the deactivated Lactobacillus johnsonii NCC 533 at 1% by wt. was able to inhibit the growth of pathogenic bacteria significantly (see Table 6, [00140]-[0141], for instance) showing superior antibacterial activity of the product upon topical administration. 
However, the method of treating dermatological disease such as atopic dermatitis, (1) by “boosting endogenous antimicrobial defenses” as recited in instant claim 14 (it is noted that instant claim does not require any specific marker and/or parameters for such “endogenous antimicrobial defenses” per se; see specification, Summary on page 4, and page 22, 1-2nd claims 19-20); and (3) wherein the “moisturizer and/or emollient agent is in a proportion of” 0.5% or 1% by weight (see instant claim 23; it is noted that instant claims do not require any specific “moisturizer and/or emollient agent” in the composition per se), has not been explicitly exemplified by Baur et al, as discussed above. 
Petit et al (2010) disclose the topical application of non-replicating Lactobacillus johnsonii La1 NCC533 (deposited as CNCM I-1225) for treatment of immune related disorders including atopic dermatitis (see abstract, claims, disclosure on page 1, lines 3-10; page 5, lines 7-23; pages 13-14; and page 15, lines 3-14, in particular), wherein the topical composition comprising heat-inactivated Lactobacillus johnsonii La1 NCC533 was found to boost the endogenous antimicrobial defenses (see page 5, lines 21-23; page 14, last paragraph; claims 5 and 12; and Figure 2, in particular); and wherein the composition may contain about 104 to 1012 cfu equivalent per daily dose, or about 0.005 mg to 1000 mg of non-replicating (i.e. heat-inactivated) Lactobacillus johnsonii La1 NCC533 per daily dose (see page 13, lines 14-20). 
Thus, given the disclosure for the effects of the topical composition comprising heat-inactivated Lactobacillus johnsonii La1 NCC533 for treating immune disorders such as atopic dermatitis by “boosting endogenous antimicrobial defenses” as demonstrated by Petit et al, and the fact that suitable amounts of lactic acid bacteria (LAB) and moisturizer and/or emollient agents has already been disclosed by Baur et al (see teachings above), it would have been obvious to a person of ordinary skill in the art (depending on the severity of the dermatological disease in a given subject in need) to optimize the amounts of lactic acid bacteria (as also nd paragraph) as well as the moisturizer and/or emollient agents as components that would affect the particular pharmaceutical dosage form such as lotion, spray or washes, etc., for effective application on the skin of a subject in need thereof, as already suggested by Baur et al. Since, both references disclose the intrinsic advantages of the same specific strain of LAB, such as Lactobacillus johnsonii La1 NCC533 for topical treatment of dermatological diseases, including autoimmune-related disorders such as atopic dermatitis, an artisan of ordinary skill in the art would have fully contemplated such adjustments in the amounts of heat inactivated Lactobacillus johnsonii La1 NCC533 in the topical composition, and the amount or proportions of suitable emollient and/or moisturizing agent (depending on the type of topical dosage form being made/used) for treatment of atopic dermatitis, as already suggested by the cited prior art references of record, unless evidence/data provided on record to the contrary (which is currently lacking on record; see instant specification, Examples 4-7, in particular). 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
	NO claims are currently allowed.
NOTE: applicants are being advised that there are multiple prior art references that could be relied upon in the rejection under 102/103 (see IPER submitted with applicant’s IDS dated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657